PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/294,991
Filing Date: 7 Mar 2019
Appellant(s): MIYAMOTO et al.



__________________
John Powell (Reg. No. 57,927)
For Appellant


EXAMINER’S ANSWER





February 1, 2021.
 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-8, 10-11, 13-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al., (U.S. Pub. No. 2015/0297129 A1) and in view of Giron et al., (U.S. Pub. No. 2003/0067545 A1). 
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The 35 U.S.C. 112(B) rejection for claim 1 has been withdrawn.
(2) Response to Argument
As per Appellants argument that claims 1 and 18 require that the wall(s) connecting the first end of the tool to the second end of the tool be free of openings. Gilbert discloses that its image sharpening means includes an aperture or opening in one of the walls. See, Figs. 3, 9, 10, and 12. Gilbert discloses that the aperture or opening relates to the intended function of the device. See paragraphs [0145] and [0155]. The final rejection has not shown that Giron overcomes this lack of disclosure in Gilbert. Accordingly, it is Appellant’s position that Gilbert and Giron do not teach or suggest each and every element recited in claims 1 and 18. 
The Examiner respectfully disagrees and notes that the Examiner relied upon the teaching of Gilbert and not Giron to meet the claim limitation. Gilbert discloses the device depicted in at least fig. 2 
In addition, the Examiner directs the Appellant to the claim as currently presented, which recites “and wherein each of the one or more walls connecting the first end to the second end is free of opening” which is written in alternative form. The “or”  permits the reasonable interpretation of either one wall being free from openings or any combination of walls being free from openings; but does not limit the claim to be interpreted in such a way that all walls are free from openings.  

As to Appellants argument that claims 1 and 18 were nevertheless amended to more clearly recite that all of the walls must be free of openings. However, the Office continued to construe the claims without this limitation. 



As to Appellants argument that claims 1 and 18 clearly require all the walls to be free of opening. 
The Examiner respectfully disagrees and directs the Appellant to the responses provided above. 
As per Appellants argument that it would appear that device depicted in Fig. 23 also has a right-side opening to provide access to the inside of the device, for example, by a user or light. Accordingly, the configuration in Fig. 23 does not show a device wherein the wall define an enclosed space between the first and second ends, as required by claims 1 and 18. 
	The Examiner respectfully disagrees and notes that to enclose is to surround. In this case, the device in depicted in the figure 23 includes 4 walls (top, bottom, left and right) where one wall has a ruler 131 placed under the base of the device and translationally displaceable by the user by means of a tab 13. A window 133 discloses the number selected in the field of the image, [0199]. However, even though the device as disclosed in fig. 23 has one wall with a window to disclose a number selected in the image, the walls define an enclosed space between the first and second ends. The Examiner notes that the first and second end is the back of the rigid case and the edge along the opening of the rigid case. In addition, the Examiner notes that the claim does not limit the enclosure to be completely free from openings, only that it encloses or surrounds the space between the first end and the second end. Thus, 

As per Appellants argument that the skilled artisan would not be prompted to modify the system of Gilbert in view of Giron to reproduce the tool of claim 1 or the method of claim 18. 
In response to Appellants argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner relied upon the teachings of Gilbert for disclosing a comparable tool with the majority the features in claim 1. However, Gilbert lacked the explicit teachings of a reflective device located on an inner surface of the second end, which enables the user to align the position of the first end over the target facial area by providing a reflection of the target area in the reflective device and whereby the user locates the reflection of the predetermined object in the reflective device, a quality image of the target facial may be captured by the imaging capturing device. 
However, Giron discloses a comparable tool that explicitly discloses reflective device located on an inner surface of the second end, which enables the user to align the position of the first end over the target facial area by providing a reflection of the target facial area in the reflective device ([0017-0018], [0053], and fig. 2 el. 70, fig. 12, claim 5-6); and whereby the user locates the reflection of the predetermined object in the reflective device, a quality image of the target facial may be captured by the imaging capturing device (abstract, [0017-0018], [0053]).


As per Appellants argument that the skilled artisan would not be prompted to modify the image sharpening means of Gilbert to provide wall that are free from openings because such a modification would change the principal of operation of the device.  Specifically, such a modification would not enable a user to place the optical magnifying means in the device as described by Gilbert with regard to Fig. 3, nor would a user be able to illuminate the plane of the image to be acquired with natural or artificial light as described with regard to fig. 9.
The Examiner respectfully disagrees and notes that the system as disclosed by Gilbert provides at least two walls (top and left) that are free from openings (see at least fig. 2) without being modified, thus there is no change in the principal operation of the device described by Gilbert.
With respect to the device depicted in fig. 3, which corresponds to the internal architecture of the device depicted in figure 2, which is appears to have the same structural  architecture of fig. 2, which includes a top, bottom, left and right wall, were the top and left wall are free from openings. With respect to the right wall of fig. 3, where means are provided introducing and for guiding a sub-assembly 22 placed in the plane of the image of the skin to be acquired [0144] and fig.3. The Examiner notes that when support 43 is placed in the aperture, said aperture is covered by support, thus yielding a right wall with no opening; therefore, fig. 3 still more than fairy teaches, supports, and discloses a system that would not change the principal operation of Gilbert and providing walls that are free from openings. 
Lastly, in response to appellants’ argument that the references fail to show certain features of Appellants invention, it is noted that the features upon which Appellant relies (i.e., “a user be able to illuminate the plane of the image to be acquired with natural or artificial light”) are not recited in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JESSICA M PRINCE/Primary Examiner, Art Unit 2486                                                                                                                                                                                                        02/19/2021


Conferees:
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486    

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.